Order filed, February 17, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-01005-CV
                                 ____________

   ST. ANTHONY'S MINOR EMERGENCY CENTER, L.L.C. D/B/A ST.
          ANTHONY'S INSTANT CARE CLINIC, Appellant

                                         V.

  ROSS NICHOLSON 2000 SEPARATE PROPERTY TRUST AND ROSS
                    NICHOLSON, Appellee


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-61264


                                     ORDER

      The reporter’s record in this case was due January 17, 2017. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM